 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       EDWARD ROYCE STOLZ, II,                         No. 2:18-cv-1923-KJM-KJN (PS)
12                         Plaintiff,
13            v.                                         ORDER
14       TRAVELERS COMMERCIAL
         INSURANCE COMPANY, et al.
15
                           Defendants.
16

17

18           On April 18, 2019, the court conducted a status conference, now that plaintiff proceeds

19   without counsel.1 The parties provided the court with a joint status report. (ECF No. 60.) At the

20   hearing, plaintiff Edward Stolz, II appeared on his own behalf, attorney Edward Murphy appeared

21   on behalf of Travelers, and attorney John Sargetis appeared on behalf of third party Debby

22   Naiman. (ECF No. 62.)

23           Pursuant to the parties’ agreement, and for the reasons stated on the record at the hearing,

24   IT IS HEREBY ORDERED that:

25           1. Absent an agreement of the parties otherwise, Travelers shall conduct a formal site

26                 inspection of the subject property on April 25, 2019, at 9:30 a.m. The inspection shall

27
     1
      This action has been referred to the undersigned pursuant to Local Rule 302(c)(21) and 28
28   U.S.C. § 636(b)(1). (See ECF No. 57.)
                                                      1
 1             go forward whether or not plaintiff is able to personally attend, and plaintiff shall

 2             make appropriate arrangements to ensure that Travelers has the necessary access to

 3             conduct the inspection.

 4          2. Third party Debby Naiman shall appear for a deposition on May 2, 2019, at 9:30 a.m.,

 5             in Sacramento, California. She shall also produce all documents responsive to

 6             document requests that accompanied the subpoena served on her.

 7          3. Within seven (7) days of April 18, 2019, plaintiff shall clarify to Travelers’ counsel

 8             the scope of his claims and requested damages, including but not limited to, whether

 9             plaintiff claims that the subject property is his primary residence and whether he

10             claims any loss of use damages following the incident at issue.

11          4. Plaintiff shall contact Travelers’ counsel on April 26, 2019, at 10:00 a.m., to further

12             meet and confer regarding the scope of plaintiff’s claims and requested damages, and

13             whether Travelers’ written discovery requests can be narrowed in light of such

14             clarification and meet-and-confer efforts.

15          5. Except as to interrogatories and requests for production which the parties agree may

16             be withdrawn in light of such meet-and-confer efforts, plaintiff shall serve

17             supplemental responses to Travelers’ interrogatories and requests for production of

18             documents no later than May 9, 2019, unless a different date is stipulated to by the

19             parties. Importantly, responses shall specifically indicate for each request whether (a)

20             all responsive documents or information in plaintiff’s possession, custody, or control
21             are produced (accompanied by the production of such documents or information); (b)

22             no responsive documents or information exist in plaintiff’s possession, custody, or

23             control; and/or (c) whether any documents or information are being withheld (in

24             which case the responses shall be accompanied by a proper privilege log).

25          6. Plaintiff’s failure to make the property available for inspection on the date/time

26             ordered, or to otherwise comply with this order, may result in a recommendation
27             that this action be dismissed with prejudice for failure to comply with court

28   ////
                                                       2
 1             orders.

 2             IT IS SO ORDERED.

 3   Dated: April 19, 2019

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                   3
